

(U.S. Selected Senior Management)
 
Exhibit 10.5

    


SCHEDULE A

TELLURIAN INC.


Amended and Restated Tellurian Inc. 2016 Omnibus Incentive Compensation Plan
Stock Option Grant Agreement


GRANT NOTICE
Participant Name:
______________________________
Company:
Tellurian Inc.
Notice:
The terms of your grant of a non-qualified stock option (the “Option”) to
purchase shares of the Company’s Common Stock (the “Shares”) are set out in this
notice (the “Grant Notice”) but subject always to the terms of the Amended and
Restated Tellurian Inc. 2016 Omnibus Incentive Compensation Plan (as amended
and/or restated, the “Plan”) and the attached Stock Option Award Agreement (the
“Agreement”). In the event of any inconsistency between the terms of this Grant
Notice and the terms of the Agreement, the terms of the Agreement shall control.
Except as otherwise indicated, any capitalized term used but not defined herein
or in the Agreement shall have the meaning ascribed to such term in the Plan.
You have been granted an Option to purchase Shares in accordance with the terms
of the Plan and the Stock Option Award Agreement attached hereto. Details of the
Option are provided to you in this Grant Notice.
Type of Award:
Non-Qualified Stock Option
Plan:
Amended and Restated Tellurian Inc. 2016 Omnibus Incentive Compensation Plan
Grant:
Grant Date: [_________]
Option Price per Share: $[_______]
Number of Shares subject to the Option: [______] Shares
Exercisability:
Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the vesting dates indicated below, subject to your
continued employment or other service to the Company and its Affiliates through
the applicable vesting date, as to the portion of Shares subject to your Option
set forth below opposite each such date, plus any Shares as to which your Option
could have been exercised previously but was not so exercised, but in no event
following the Expiration Date as described below and subject to earlier
termination as set forth herein and in the Agreement. There shall be no
proportionate or partial vesting in the periods prior to the applicable vesting
date(s) and all vesting shall occur only on the applicable vesting date(s).












--------------------------------------------------------------------------------





 


Upon a Change of Control, any portion of the Option not then vested shall fully
vest as of the date of such Change of Control.
Upon a Termination of Service, you will forfeit to the Company, without
compensation, any portion of the Option that is unvested; provided, however,
that:
(i)    upon your Termination of Service as a result of your death or Disability,
any portion of the Option not then vested shall fully vest (subject, in the case
of a Termination of Service as a result of Disability, to your continued
compliance with all confidentiality obligations and restrictive covenants to
which you are subject); and
(ii)    upon your Termination of Service by the Company without Cause, a
pro-rata portion of the Option (based on the number of days through the date of
termination) shall become vested and exercisable as of the date of such
Termination of Service, subject to (x) your timely execution and delivery to the
Company (without revocation) of a general release of claims and (y) your
continued compliance with all confidentiality obligations and restrictive
covenants to which you are subject.
Expiration Date:
Except as explained below, the Option will remain exercisable until the tenth
anniversary of the Grant Date (the “Expiration Date”), at which time your Option
will lapse.
Upon a Termination of Service by reason of your death or Disability, your Option
will remain exercisable for a period of twelve (12) months following the date of
such Termination of Service (but in no event beyond the Expiration Date), by
your designated beneficiary, your legal representatives, your heirs, or your
legatees, as applicable, in accordance with the terms of the Plan. You can name
a designated beneficiary on a form approved by the Company.
Upon a Termination of Service by the Company without Cause or by you for any
reason, your Option will remain exercisable for a period of ninety (90) days
following the date of such Termination of Service (but in no event beyond the
Expiration Date); provided, however, that upon a termination by the Company
without Cause within one (1) year following a Change of Control, the Option will
remain exercisable until the Expiration Date.
Upon a Termination of Service by the Company for Cause, your Option will
immediately lapse and no portion thereof will be exercisable.
Acceptance:
To accept the grant of this Option, please execute and return the Agreement by
[______] (the “Acceptance Deadline”). By accepting your Option, you will have
agreed to the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan. If you do not accept your grant you will be unable to
exercise your Option. The grant of this Option will be considered null and void,
and acceptance thereof will be of no effect, if you do not execute and return
the Agreement by the Acceptance Deadline.







2



--------------------------------------------------------------------------------






Amended and Restated Tellurian Inc. 2016 Omnibus Incentive Compensation Plan

Stock Option Award Agreement


This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Tellurian Inc. (the “Company”) and the
Participant set forth in the Grant Notice. The Grant Notice is included in and
made part of this Agreement.
In this Agreement and each Grant Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Amended and
Restated Tellurian Inc. 2016 Omnibus Incentive Compensation Plan (as amended
and/or restated, the “Plan”) except as herein defined.
Terms
1.Grant of the Option.
(a)    Subject to the provisions of this Agreement and the provisions of the
Plan, the Company hereby grants to the Participant, pursuant to the Plan, the
right and option (the “Option”) to purchase all or any part of the number of
shares of $0.01 par value Common Stock of the Company (“Shares”) set forth in
the Grant Notice at the Option Price per Share (the “Purchase Price”) and on the
other terms as set forth in the Grant Notice.
(b)    The Option is intended to be a Non-Qualified Stock Option. No part of the
Option granted hereby is intended to qualify as an “incentive stock option”
under Section 422 of the Code.
2.    Exercisability of the Option.
(a)    The Option shall vest and become exercisable in accordance with the
exercisability schedule and other terms set forth in the Grant Notice, subject
to the Participant’s continued employment or other service to the Company and
its Affiliates through the applicable vesting date. The Option shall terminate
on the Expiration Date (the “Expiration Date”) set forth in the Grant Notice,
subject to earlier termination as set forth in the Plan and this Agreement.
(b)    Except as expressly provided for herein or in the Plan, during the
lifetime of the Participant, only the Participant may exercise the Option or any
portion thereof. After the Disability or death of the Participant, any
exercisable portion of the Option may, prior to the Expiration Date, be
exercised by the Participant’s legatees, personal representatives, or
distributees.
(c)    Any exercisable portion of the Option, or the entire Option if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the Expiration Date (or such earlier termination of the Option in accordance
with the Grant Notice); provided however, that any partial exercise shall be for
whole Shares only.


3



--------------------------------------------------------------------------------





3.    Method of Exercise of the Option. The Participant may exercise any
exercisable portion of the Option, or the entire Option if then wholly
exercisable, in whole or in part, by (a) delivery to the Company of notice in
writing signed by the Participant, or any other person then entitled to exercise
the Option or portion thereof, stating that the Option or portion thereof is
thereby exercised, such notice complying with all applicable rules established
by the Plan Administrator; and (b) Participant’s full payment of the Purchase
Price in cash, by check, in Shares (any such Shares valued at Fair Market Value
on the date of exercise, or as of any other date required by applicable law)
that the Participant has held for at least six months (or such lesser period of
time as may be required by the Company’s accountants), through the withholding
of Shares (any such Shares valued at Fair Market Value on the date of exercise,
or as of any other date required by applicable law) otherwise issuable upon the
exercise of the Option, or a combination of the foregoing methods, subject to
applicable law and Section 7.3(d) of the Plan.
4.    Non-Transferability of the Option.
The Participant shall not sell, transfer, pledge, hypothecate, assign or
otherwise dispose of the Option, except as permitted in the Plan or this
Agreement. Any attempted sale, transfer, pledge, hypothecation, assignment or
other disposition of the Option in violation of the Plan or this Agreement shall
be void and of no effect.
5.    No Rights as a Shareholder.
The Participant shall have no rights as a stockholder with respect to any Shares
covered by the Option unless and until the Participant has become the holder of
record of such Shares, and no adjustments shall be made for dividends (whether
in cash, in kind or other property), distributions or other rights in respect of
any such Shares, except as otherwise specifically provided for in the Plan.
6.    Taxes and Withholdings.
The Company shall have the right to deduct from any payment to be made pursuant
to this Agreement and the Plan, or to otherwise require, prior to the issuance,
delivery or vesting of any Shares, payment by the Participant of, any federal,
state or local taxes required by applicable law to be withheld, in accordance
with Section 18.10 of the Plan. Unless as otherwise agreed in writing by the
Participant and the Company or determined pursuant to the establishment by the
Plan Administrator of an alternate procedure, (i) if the Participant is an
executive officer of the Company or an individual subject to Rule 16b-3 at the
time of exercise, such tax withholding obligations will be effectuated by the
Company withholding a number of Shares otherwise issuable upon the exercise of
the Option (any such Shares valued at Fair Market Value on the date of
exercise), subject to Section 18.10 of the Plan and applicable law, and (ii) if
the Participant is not an “officer” under Section 16 of the Exchange Act at the
time of exercise, required withholding will be required to be implemented
through the Participant executing a “sell to cover” transaction through a broker
designated or approved by the Company.




4



--------------------------------------------------------------------------------







7.    Certificates; Compliance with Laws and Regulations.
(a)    If, after the exercise of the Option, certificates are issued with
respect to the Shares received pursuant to such exercise, such issuance and
delivery of certificates shall be made in accordance with the applicable terms
of the Plan. After exercise of the Option, the delivery of any Shares or
certificate representing the Shares acquired by exercise of the Option may be
postponed by the Company for such period as may be required for it to comply
with any applicable foreign, federal, state or provincial securities law, or any
national securities exchange listing requirements, and the Company will not be
obligated to issue or deliver any securities if, in the opinion of counsel for
the Company, the issuance of such Shares or certificate representing the Shares
shall constitute a violation by the Participant or the Company of any provisions
of any applicable foreign, federal, state or provincial law or of any
regulations of any governmental authority or any national securities exchange.
Moreover, the Option may not be exercised if its exercise, or the receipt of
Shares pursuant thereto, would be contrary to applicable law. If at any time the
Company determines, in its discretion, that the listing, registration, or
qualification of Shares upon any national securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable, the Company shall not be required to deliver any
Shares or any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent, or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
(b)    It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


5



--------------------------------------------------------------------------------







8.    No Right to Continued Employment or Consultancy Service.
This Agreement is not an agreement of employment or to provide consultancy
services. None of this Agreement, the Plan or the grant of the Option hereunder
shall (a) guarantee that the Company will employ or retain the Participant as an
employee or consultant for any specific time period or (b) modify or limit in
any respect the Company’s right to terminate or modify the Participant’s
employment, consultancy arrangement or compensation. Moreover, this Agreement is
not intended to and does not amend any existing employment or consulting
contract between the Participant and the Company or any of its Affiliates.
9.    Other Plans.
The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.
10.    The Plan.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Plan Administrator and as may be in effect from time to time. The
Plan is incorporated herein by reference. If and to the extent that any
provision of this Agreement conflicts or is inconsistent with the terms set
forth in the Plan, the Plan shall control, and this Agreement shall be deemed to
be modified accordingly.
11.    Governing Law.
All matters arising out of or relating to this Agreement and the transactions
contemplated hereby, including its validity, interpretation, construction,
performance and enforcement, shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to
principles of conflict of laws which would result in the application of the laws
of any other jurisdiction.


12.    Section 409A.
Subject to and without limitation on Section 19.3 of the Plan, it is intended
that this Option be exempt from Code Section 409A, and this Agreement shall be
construed and interpreted in accordance with such intent.


13.    Recoupment.
The Participant acknowledges and agrees that the Option and any Shares issued
upon exercise thereof shall be subject to the terms and provisions of any
“clawback” or recoupment policy that may be adopted by the Company from time to
time or as may be required by any applicable


6



--------------------------------------------------------------------------------





law (including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and rules and regulations thereunder).


14.    Notices.
Any notice or communication given hereunder shall be in writing or by electronic
means and, if in writing, shall be deemed to have been duly given: (a) when
delivered in person or by electronic means; (b) three days after being sent by
United States mail; or (c) on the first business day following the date of
deposit if delivered by a nationally recognized overnight delivery service, in
each case, to the appropriate party at the following address (or such other
address as the party shall from time to time specify): (i) if to the Company, to
Tellurian Inc. at its then current headquarters; and (ii) if to the Participant,
to the address on file with the Company.
15.    Successors.
The Company will require any successors or assigns to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. The terms of this Agreement and all of the rights of the parties
hereunder will be binding upon, inure to the benefit of, and be enforceable by,
the Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


16.    Waiver of Jury Trial.
EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS AFFILIATES, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE
PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.


17.    Construction.
All section titles and captions in this Agreement are for convenience only,
shall not be deemed part of this Agreement, and in no way shall define, limit,
extend or describe the scope or intent of any provisions of this Agreement.
Wherever any words are used in this Agreement in the masculine gender they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply. As used herein, (a) “or” shall mean “and/or” and (b)
“including” or “include” shall mean “including, without limitation.” Any
reference herein to an agreement in writing shall be deemed to include an
electronic writing to the extent permitted by applicable law.


18.    Severability.


7



--------------------------------------------------------------------------------





If at any time any of the provisions of this Agreement shall be held invalid or
unenforceable, or are prohibited by the laws of the jurisdiction where they are
to be performed or enforced, by reason of being vague or unreasonable as to
duration or geographic scope or scope of the activities restricted, or for any
other reason, such provisions shall be considered divisible and shall become and
be immediately amended to include only such restrictions and to such extent as
shall be deemed to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement, and the Company and the Participant
agree that the provisions of this Agreement, as so amended, shall be valid and
binding as though any invalid or unenforceable provisions had not been included.
19.    No Waiver.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.


20.    Entire Agreement.
This Agreement, together with the Plan, contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.


21.    Mode of Communications.
The Participant agrees, to the fullest extent permitted by applicable law, in
lieu of receiving documents in paper format, to accept electronic delivery of
any documents that the Company or any of its Affiliates may deliver in
connection with this Option grant and any other grants offered by the Company,
including, without limitation, prospectuses, grant notifications, account
statements, annual or quarterly reports, and other communications. The
Participant further agrees that electronic delivery of a document may be made
via the Company’s email system or by reference to a location on the Company’s
intranet or website or the online brokerage account system.


22.    Data Protection.
By accepting this Agreement (whether by electronic means or otherwise), the
Participant hereby consents to the holding and processing of personal data
provided by him to the Company for all purposes necessary for the operation of
the Plan. These include, but are not limited to administering and maintaining
Participant records; providing information to any registrars, brokers or third
party administrators of the Plan; and providing information to future purchasers
of the Company or the business in which the Participant works.


8



--------------------------------------------------------------------------------





23.    Counterparts.
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this
Agreement by facsimile or other electronic signature is legal, valid and binding
for all purposes.


[Remainder of Page Left Intentionally Blank]






9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year identified in the Grant Notice appended hereto.


TELLURIAN INC.
By: _____________________________________
Name:
Title:
PARTICIPANT
By: _____________________________________
Name:


[Signature Page to Option Agreement]



